Case 1:18-cv-03976-DLP-TWP Document 1 Filed 12/17/18 Page 1 of 3 PageID #: 1



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

MELANIE YOUNG,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
                vs.                                 )      No. 1:18-CV-03976
                                                    )
HARVEST LAND CO-OP, INC.,                           )
                                                    )
                Defendant.                          )

                                  COMPLAINT FOR DAMAGES

       Comes now the Plaintiff, Melanie Young, by counsel, and for her Complaint for

Damages states:

                                           PARTIES

1.     Harvest Land Co-op, Inc. (“Harvest Land”) is an Indiana corporation with its principal

place of business at 1435 North West 5th Street., PO Box 516, Richmond, IN 47375.

2.     Melanie Young (“Melanie”) is a former employee of Harvest Land who lives at 9837

North State Road 9, Pendleton, Indiana 46064.

                                  JURISDICTION AND VENUE

3.     Melanie brings this action under the Fair Labor Standards Act (“FLSA”), 29 U.S. Code

Chapter 8.

4.     This Court has federal question jurisdiction over this case pursuant to 28 U.S. Code

section 1331.

5.     This Court is a proper venue to bring this action pursuant to 28 U.S. Code section

1391(b)(1) and (2) because Harvest Land’s principal office is located in the Southern District of


                                                1
Case 1:18-cv-03976-DLP-TWP Document 1 Filed 12/17/18 Page 2 of 3 PageID #: 2



Indiana and the events or omissions giving rise to this claim occurred in the Southern District of

Indiana.

                                            FACTS

6.     Harvest Land is in the business of providing support services to farmers and other

customers.

7.     Melanie worked for Harvest Land from February 1990 to November 23, 2018.

8.     Melanie worked in a secretarial position as an employee of Harvest Land.

9.     Harvest Land paid Melanie a salary of $47,499.40 annually for the year 2017 and a salary

of $48,924.20 annually for the year 2018.

10.    During the final two (2) years of her employment with Harvest Land, Melanie regularly

worked between forty-five (45) and fifty-five (55) hours per week.

                        COUNT I: FAILURE TO PAY OVERTIME

11.    For her Count I, Melanie incorporates paragraphs 1 – 10 as if fully restated herein.

12.    Harvest Land is and has been engaged in interstate commerce.

13.    Melanie is not an exempt employee for the purposes of the FLSA’s overtime

requirements.

14.    Harvest Land failed to pay Melanie one-and-one-half (1.5) times her regular rate of pay

for each hour worked over forty (40) in a workweek as required by 29 U.S. Code section

207(a)(1).

15.    Harvest Land’s failure to comply with the FLSA was not in good faith.



                                                2
Case 1:18-cv-03976-DLP-TWP Document 1 Filed 12/17/18 Page 3 of 3 PageID #: 3



16.     Melanie suffered a loss of wages as a result of Harvest Land’s violation of the FLSA’s

overtime requirements.

        WHEREFORE, the Plaintiff respectfully requests that the Court: grant judgment in favor

of Melanie, and against Harvest Land; award compensatory damages to Melanie in the amount

of the overtime pay that she is due for each hour worked over forty (40) per week; award

Melanie an equal amount of damages as statutory liquidated damages; award Melanie the

reasonable costs and attorneys’ fees that she incurred in bringing this action; and for all other

relief that is just and proper.




                                                              Respectfully submitted,

                                                              /s/ James A. Nickloy
                                                              James A. Nickloy, 28312-29
                                                              NICKLOY & HIGDON LLP
                                                              5540 Pebble Village Ln., Ste. 300
                                                              Noblesville, Indiana 46062
                                                              Ph. 317-773-3030
                                                              Fx: 317-219-0545
                                                              alex@nickloyhigdon.com




                                                  3
